03/25/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0121



                                    No. DA 19-0121


CITY OF WHITEFISH,

                Plaintiff and Appellee,

         v.

WILLIAM PURDY KLINK III,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including April 27, 2020, within which to prepare, serve, and file its response

brief.




RB                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 25 2020